 Case 3:19-cv-02258-SMM Document 15 Filed 02/02/21 PageID.951 Page 1 of 1




          UNITED STATES COURTS FOR THE NINTH CIRCUIT

             DESIGNATION OF A DISTRICT JUDGE
FOR SERVICE IN ANOTHER DISTRICT WITHIN THE NINTH CIRCUIT


                For the Purpose of Presiding Over a Specific Case



      Pursuant to 28 U.S.C. ' 292(b), I hereby designate the Honorable Stephen
M. McNamee, United States Senior District Judge for the District of Arizona to
perform the duties of United States District Judge temporarily for the Southern
District of California for the specific case Jovany Aranda Pegueros v. M. Pollard,
et al., Case No. 19-cv-2258 and any matter deemed related.




February 2, 2021
                                             Sidney R. Thomas
                                             Chief Judge




cc:   Hon. Stephen McNamee
      Hon. Murray Snow, Chief Judge, District of Arizona
      Hon. Dana Sabraw, Chief Judge, Southern District of California
      Debra Lucas, Clerk of Court, District of Arizona
      John Morrill, Clerk of Court, Southern District of California
